

Exhibit 10.33


LES LABORATOIRES SERVIER

Pharmacyclics, Inc.
995 E. Arques Avenue
Sunnyvale, California
UNITED STATES OF AMERICA

--------------------------------------------------------------------------------



For the attention of : Vice President of Business Development
Cc: Chief Financial Officer


Subject: Servier’s termination commitments


September 24, 2014


Dear Sirs,


In the spirit of enabling a smooth transition of our relationship following the
termination of our collaboration agreement dated April 9, 2009, we would like to
inform you that we are committed to:


•
Assign and do hereby assign for free all right, title and interest to our
interests in the joint patent applications that have been filed during our
collaboration (hereafter the “Joint Patent Applications”) listed in Exhibit A
attached hereto as well as, upon Pharmacyclics’ request, Servier’s patent
application entitled “Biomarkers for the identification of chemosensitivity”
(hereafter the “Servier Patent Application”) listed in Exhibit B attached
hereto, provided that Servier shall retain a worldwide non-exclusive royalty
free and perpetual license under such Servier Patent Application. The Joint
Patent Applications are assigned to Pharmacyclics on an “as is” basis, with no
representation and no warranty whatsoever. Likewise, the Patent Application is
assigned to Pharmacyclics on an “as is” basis, with no representation and no
warranty whatsoever except as to the material existence of the Patent
Application. The Parties will work together to formalize the documents necessary
to such assignment and the Parties agree that Servier will retain the right to
use such Joint Patent Applications as needed until the Agreement is terminated,
which is November 23, 2014.



•
Supply Pharmacyclics with:



1.
5000 20 mg and 2000 80 mg tablets of Abexinostat tosylate for use with animals



2.
A batch of approximately 150,000 20 mg and 85,000 80 mg tablets (€ [**]) of
Abexinostat tosylate, subject to the signature of a tripartite quality agreement
with Pharmacyclics and the manufacturer, [**]



3.
A remaining quantity of 37 kg of active principle of Abexinostat tosylate not
used for the manufacturing of the above quantities of finished product at a
price of [**]€ per kg.

4.
Current stock of Abexinostat hydrochloride drug product subject to a quality
agreement with Servier and Pharmacyclics, in case Pharmacyclics would like the
on-going clinical trials to be transitioned to Pharmacyclics following
termination of collaboration agreement



(hereafter together referred to as the “Supplies”)




Merci d’adresser toute correspondence au :
Siège social : 50, rue Carnot l 92284 Suresnes cedex l Tèl.: 01.55.72.60.00
S.A.S au capital de 34.590.852 euros l 085 480 796 RCS Nanterre

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------




Servier’s supply proposal is conditional upon Pharmacyclics irrevocably
accepting the following conditions:


The Supplies would be delivered ‘as is’ with no warranty or representation
whatsoever from Servier except that the supplies will be compliant with their
specifications for European clinical trial drugs. Except in the event of
non-compliance with their specifications, Servier shall have no liability
whatsoever towards Pharmacyclics in relation with the use by Pharmacyclics of
the Supplies. In addition, Pharmacyclics shall defend and hold Servier harmless
in the event of any third party claim including but not limited to product
liability claims in relation with the use of the Supplies by Pharmacyclics, its
affiliates, its licensees, its contractors and its agents.


•
Transfer to Pharmacyclics, at Pharmacyclic’s costs and expense all Servier
Know-How generated during the collaboration.



Please evidence your agreement with the foregoing by executing and delivering a
counterpart signature page as indicated below.


Yours sincerely,


For LES LABORATOIRES SERVIER
 
INSTITUT DE RECHERCHES INTERNATIONALES SERVIER
 
 
 
 
 
 
By:
/s/ Pascal Touchon
 
By:
/s/ Jean-Pierre Abastado
Name:
Pascal TOUCHON
 
Name:
Jean-Pierre ABASTADO
Title:
Proxy
 
Title:
Director of Oncology Innovation
Therapeutic Pole





By:
/s/ Bernard Marchand
Name:
Bernard MARCHAND
Title:
Vice President, Director of Research & Development Operations



Agreed and accepted this 24 day of September, 2014


By:
Pharmacyclics, Inc.
 
/s/ Mahkam Zanganeh
Name:
Mahkam Zanganeh
Title:
Chief Operating Officer











Cc. Legal Department - Les Laboratoires Servier – 50 rue Carnot 92284 Suresnes
Cedex France

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Exhibit A


Joint Patent Applications
[**]
Application No / Serial No
Country
Filing Date
[**]
[**]
[**]



[**]
Application No / Serial No
Country
Filing Date
[**]
[**]
[**]



[**]
Application No / Serial No
Country
Filing Date
[**]
[**]
[**]



[**]
Application No / Serial No
Country
Filing Date
[**]
[**]
[**]



[**]
Application No / Serial No
Country
Filing Date
[**]
[**]
[**]


[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Exhibit B
Servier Patent Application
[**]

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

